Citation Nr: 0200058	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea barbae.

2.  Entitlement to service connection for impairment of the 
scapula (claimed as shoulder pain).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


REMAND

The veteran served on active duty from January 1983 to 
January 1986.  

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the law's enactment, and that concerns 
of fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001), mot. for recons. denied, 14 Vet. App. 327 
(per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate these 
claims.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the veteran reported that he experienced 
tinea barbae and was placed on a shaving profile during 
service.  Service medical records are not of record and are 
reported to be unavailable.  It does not appear that the RO 
attempted to obtain service personnel records, which may 
include these profiles.  Additionally, a November 2000 VA 
medical record noted that the veteran had a papular lesion of 
the neck.  A pertinent diagnosis was not provided, but this 
might indicate the presence of current tinea barbae.  

Additionally, the veteran reported that he received treatment 
at Schoffield Barracks, Hawaii and Fort Ord, California for 
his shoulder disorder.  The Board notes that service hospital 
records are not a part of the veteran's service medical 
records and are stored separately with the clinical records.  
Therefore, the RO should attempt to obtain these records.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the clinical 
health records to include records of 
hospital treatment at Schoffield Army 
Barracks and Fort Ord, as reported by the 
veteran.  The RO should ask the veteran 
to provide any information needed to 
obtain these records. 

2.  The RO should request copies of any 
profiles or of information concerning 
profiles contained in the veteran's 
service personnel records.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and extent of the veteran's tinea 
barbae, if any.  The veteran's medical 
records should be made available to the 
examiner for review.  The examiner should 
provide an opinion as to whether the 
veteran currently has tinea barbae, and 
if so, whether it is as likely as not 
that the veteran's tinea barbae began in 
service.

4.  The RO should schedule the veteran 
for an examination to determine the 
nature and extent of the veteran's right 
shoulder or scapula disorder, if any.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide an opinion as 
to whether the veteran currently has a 
shoulder or scapula disability, and if 
so, whether it is as likely as not that 
this disability is related to service.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32, 38 C.F.R. § 3.159.

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

